Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Aug. 13, 2020 have been entered.  

Status of the Claims
Claims 1-3, 5-11, 14, 15, 17-19, 21, 22, 24-28, 30, and 31 are pending.  Claim 1 has been amended; claims 4, 12, 13, 16, 20, 23, 29, and 32 are cancelled; claims 15, 17-19, 21, 22, 24-28, 30, and 31 are withdrawn.  Claims 1-3, 5-11, and 14 are now under consideration.  This Office Action is in response to the request for continued examination filed on Aug. 13, 2020.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claims 1-3 and 5-11 under 35 U.S.C. 103(a) over MIDDELBERG, SCHULZ, KNECHT, and TOMCZAK is withdrawn in favor of the new rejections presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over MIDDELBERG (WO 2012/079125; Pub. Jun. 21, 2012), MALCOLM (Malcolm, A. S., et al. Asia-Pacific J. Chem. Eng. (2007), 2; 362-367), SCHULZ (Schulz, A., et al. J. Mater. Chem. (2011), 21; pp. 9731-9736), GARAKANI (Garakani, T., M., et al. Chem. Comm. (Aug. 2012), 48; 10210-10212), CHA (Cha, J., N., et al. Nature (2000), 403; 289-292), GRAF (Graf, P., et al., ACS Nano (2011), 5(2); 820-833), KNECHT (Knecht, M. R., et al., Chem. Commun. (2003), 24: 3038-3039), and TOMCZAK (Tomczak, M. M., et al., Biomimetic Silica Encapsulation of Nanoparticles and Enzymes, Chapter 10; in Biomolecular Catalysis (2008); 986: 171-182).  
Summary:  The prior art teaches the use of proteins and peptides for templating silica nanocapsules on emulsion droplets.  For example, Schulz and Garakani utilize proteins to simultaneously stabilize an emulsion (by coating the droplets of the dispersed oil phase with the protein) and drive deposition of a mineral shell thereon.  Garakani specifically relates to silica deposition on protein stabilized emulsion droplets.  Thus, the difference between this known technique and the instant claims is the use of a different protein, namely one comprising a biosurfactant domain and a silica mineralization domain.  However, each of these domains is known in the art.  For example, Middelberg teaches the instantly claimed biosurfactant peptide as a stabilizer for foams and emulsions, which allows switchable control of said foams and emulsions.  Since Middelberg focuses on foams (although emulsions are taught as well), Malcolm is cited to clearly establish the expectation that the peptides of Middelberg would function in a similar way in emulsion systems.  Notably, Middelberg teaches that the biosurfactant peptides may be linked to a second protein, which may be any protein or peptide of interest, including those for the manufacture of nanostructures and those that bind inorganic materials.  Cha, Graf, Knecht, and Tomczak teach the use of polycationic peptides, including those with distinct domains, to mineralize silica as and motivate the selection of silica as a capsule shell material.  Knecht specifically discloses the instantly claimed silica nucleating sequences (charged peptide modules).  
Middelberg discloses designed biosurfactants for use in pharmaceuticals and a variety of other applications (title; abstract; bridging pgs. 75-76; p. 75, lines 7-12; claim 39).  The disclosed biosurfactants are amphiphilic (amphipathic) and comprise at least two [Symbol font/0x61]-helical peptides linked (conjugated) together (title; abstract; p. 2, lines 4-25).  Middelberg teaches these peptide biosurfactants are useful in switchable control of foams and emulsions (p. 1, lines 6-7; p. 33, lines 1-4; p. 62, lines 22-23; p. 63, lines 12-17; Figs. 6-9, 21; Examples 9-12).  As the peptide biosurfactant, Middelberg teaches the sequence MD(PS-MKQLADS-LHQLARQ-VSRLEHA-D)4 (SEQ ID NO: 1).  Applicants' elected species of surface active peptide is MDPS-(MKQLADS-LHQLARQ-VSRLEHA-DPS)3-MKQLADS-LHQLARQ-VSRLEHA-EPS from (SEQ ID NO: 157).  Thus, SEQ ID NO:1 of Middelberg differs from applicants' elected sequence of surface active peptide only in the last "DPS" repeat, which features a glutamic acid residue (E) in place of the aspartic acid (D) residue.  However, Middelberg teaches that either glutamic acid or aspartic acid may be used (p. 31, lines 9-11; p. 42, lines 1-6).  Further since glutamic acid (E) and aspartic acid (D) are the two naturally occurring acidic amino acids (negatively charged at physiological pH), replacement of one with the other is generally considered a conservative replacement in this art, and no major change in activity is expected as a result.  
Similarly, Malcolm discloses sustainable peptide surfactants (Pepfactants) capable of stabilizing foams and emulsions in a stimuli-responsive manner (title; abstract).  Malcolm discloses the AM1 peptide, which is substantially identical to SEQ ID NO:1 of Middelberg, differing only in that AM1 does not feature the first 4 (MDPS) or last (D) residues (bridging pgs. 363-364).  Malcolm teaches AM1 can be reversibly switched nd col., and p. 366, 2nd col.  Due to 1) the high degree of structural identity between AM1 and SEQ ID NO:1 of Middelberg, and 2) the direct teaching by both references that the disclosed biosurfactant peptides are useful for switchable control of both foams and emulsions, one would expect these same properties and advantages from the peptide biosurfactants of Middelberg as those of Malcolm.  Indeed, Middelberg discusses many of these same properties in the context of foams.  
Middelberg does not teach the positively charged (cationic) peptide module instantly claimed (see claim 14).  However, Middelberg does teach that the biosurfactant peptides may be linked to a second protein, which may be any protein or peptide of interest, including those for the manufacture of nanostructures and those that bind inorganic materials (p. 10, lines 19-25; p. 42, lines 19-20; p. 59, line 15 to p. 60, line 16; claims 70-72).  Further, the use of such biosurfactant peptides, in conjunction with known silica-nucleating peptides as the basis for the production of silica microcapsules would be obvious to anyone of skill in the art.  
For example, Schulz reports on the preparation of protein-mineral capsules from emulsions stabilized with an amphiphilic protein (title; abstract).  Schulz teaches that using emulsion drops as a template for the formation of (micro)capsules is one of the most frequently used techniques, and such emulsion drops can be stabilized easily using surfactants (including proteins) (p. 9731, 1st col.).  Schulz teaches that capsules made of inorganic materials (silica, calcium phosphate, etc. being most frequently used) can be tuned to high rigidity and endure high temperatures (p. 9731, 2nd col.).  Schulz teaches stabilization of emulsions with a protein, which serves as the template for mineralization to build a mineral shell around the capsules (abstract; Figs. 4-7).  Schulz teaches that charged amino acids of the protein prompt the mineralization (p. 9733, 2nd col.).  While Schulz focuses on hydroxyapatite as the mineral shell, the use of silica would be obvious to anyone of skill in the art (note that Schulz teaches silica is one of the most frequently used inorganic materials to make capsules (p. 9731, 2nd col.)).  
Additionally, Garakani reports on the production of silica capsules by using protein-stabilized emulsion droplets as templates for said capsules (title; p. 10210).  Garakani teaches that lysozyme is able to self-assemble at polar-apolar interfaces (e.g., the droplet surfaces of an emulsion) and stabilize the interface (p. 10210, 2nd col.).  Using this method, Garakani teaches the production of hollow silica capsules from silica precursors such as (tetraethoxy)silane (TEOS) (Scheme 1; p. 10211; Figs. 1-3).  
Further, Cha discloses the synthesis of ordered silica structures mediated by block polypeptides (title; abstract).  Based on natural silica-nucleating proteins (e.g., silicatein), Cha investigated various homo- and co-polypeptides for their ability to mineralize silica from solutions containing silica precursors (TEOS).  The co-polypeptides feature two 
Similarly, Graf teaches the use of peptides (polylysine) to coat silver nanoparticles) and drive deposition of a silica shell on the nanoparticle surface (title; abstract).  Graf teaches silica is light compared to other inorganic materials, biocompatible, chemically inert, and well known protocols exist for chemical modification of the silica shell (p. 820, bridging cols. 1-2).  Graf teaches that natural basic (i.e., poly cationic) peptides such as the silaffins catalyze hydrolysis of silica precursors (e.g., TEOS) to form nanoscale silica (p. 821, 1st col.).  Thus, Graf teaches the use of a polycationic peptide (Scheme 1) on the surface of a nanoparticle was able to control the deposition of a thin silica layer from silica precursors in solution (Figs. 1-2; Conclusion).  Graf teaches this technique is advantageous because it uses the intrinsic ability of the lysine peptides to hydrolyze and mineralize TEOS or similar silica precursors and can be performed at ambient conditions (p. 829, 1st col.).  
Like Schulz, Knecht reports on the use of proteins/peptides to mimic biomineralization processes mediated by natural proteins like silaffins (in diatoms) (title; p. 3038, 1st col.).  Knecht teaches that silaffins from a variety of diatoms, as well as other polyamines, have been shown to promote silica condensation (p. 3038, 1st col.).  Further, 2N-SSKKSGSYSGSKGSKRRIL-CO2H) is capable of precipitating silica at neutral (physiological) pH (p. 3038, 1st col.).  Knecht studied a series of R5 truncates, and reports that a variety of said truncates exhibited the ability to rapidly precipitate silica nanospheres (p. 3038, bridging cols. 1-2; Table 1).  Specifically, peptides 3-8 of Knecht correspond to instant SEQ ID NOs:133-138 of instant claim 1 (Table 1).  
Tomczak teaches the biomimetic use of proteins to deposit silica (peptide-templated silica) and form hollow capsules (p. 171; p. 179).  Tomczak teaches the R5 peptide of silaffin protein sil1p (which is identical to that taught by Knecht) is a well-studied example of a silica condensing peptide, and spurred the idea for using R5 as a template for encapsulating cargoes (e.g., enzymes) in silica.  
Therefore, the prior art teaches the concept of using proteins and peptides for templating silica nanocapsules.  For example, Schulz and Garakani utilize proteins to simultaneously stabilize an emulsion (by coating the droplets of the dispersed oil phase with the protein) and drive deposition of a mineral shell thereon to create mineral-coated nanocapsule structures.  Garakani specifically relates to silica deposition on protein stabilized emulsion droplets.  Thus, the difference between this known technique and the instant claims is the use of a different protein, namely one comprising a biosurfactant domain and a silica mineralization domain.  In light of the teachings of the prior art, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct a fusion protein of SEQ ID NO: 1 of Middelberg with known silica condensing/precipitating peptides from the prior art such as the well-studied R5 peptide and known active truncates thereof (per Knecht and/or Tomczak).  One would have been motivated to select Middelberg's SEQ ID NO: 1 as the .  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the rejection is based on the assumption that any protein or peptide having both the ability to act as a surfactant and the mineralize silica would be able to form a silica nanoparticle (response, bridging pgs. 8-9).  
However, this assumption has never been made.  Rather, the rejection is based on an expectation of success in fusing specific known peptides, which are well-characterized and have been proven highly efficient in precipitating silica (e.g., per Knecht and Tomczak) with known biosurfactant peptides which are useful in stabilizing emulsion drops (per Middelberg and Schulz).  Further, the cited prior art teaches peptides having all the structural features instantly claimed.  If it is applicants' position that not all peptides having all the structural features instantly claimed would function appropriately, then 
Applicants provide a declaration comparing a biosurfactant peptide lacking a charged peptide module (the AM1 peptide) to SEQ ID NO: 154 (SurSi) (response, bridging pgs. 8-9; declaration, items #8-11).  
However, the declaration does not overcome the strong prima facie case of obviousness established in this case.  The instant claims require a fusion protein, whereas the AM1 peptide is not a fusion protein.  Specifically, Schulz teaches that charged amino acids of the protein prompt the mineralization (p. 9733, 2nd col.).  Additionally, Knecht, Cha, and Graf establish that it is the basic amino acids that are primarily responsible for silica condensation.  Thus, it would only be expected that the addition of a highly positively charged peptide would improve the ability of a biosurfactant to mineralize silica or add this ability to said biosurfactant.  This is especially true of peptides which are well-characterized and known to be highly efficient in precipitating silica (such as R5 and its derivatives as taught by Knecht and Tomczak).  
Further, one of skill in the art would expect improved ability to efficiently nucleate silica by using a peptide known specifically to have the ability to efficiently nucleate silica (such as the R5 peptide or its active truncates).  Although applicants assert that AM1 generally has some ability to mineralize silica (due to the presence of certain hydrophilic/cationic amino acid residues), it was not designed for this purpose.  Rather AM1 was designed as a switchable biosurfactant peptide.  The hydrophilic/cationic amino acid residues of AM1 are spread out (dispersed) throughout the molecule, whereas the cationic residues (lysine and arginine) of the R5 peptide or its active truncates are concentrated in a short sequence.  One of skill in the art would expect the negatively st col.).  In contrast, the cationic and hydrophilic residues dispersed within the AM1 peptide would be expected to be both less efficient in condensing silica and drive less uniform silica deposition.  Thus, the differences in biomineralization asserted in Figs. 1-2 of the declaration are not surprising.  By adding such a peptide evolved by nature to mineralize silica (e.g., the R5 peptide or its active truncates) one would clearly expect to improve the silica mineralization ability of a peptide designed as a biosurfactant.  
It is also noted that most of applicants' arguments are drawn to the ability of the claimed peptide to nucleate silica on the surface of a stabilized emulsion (e.g., see the entire response, including items #14, #16-#19 of the declaration).  Importantly, this exact limitation has been removed from the claims in the instant amendment.  Thus, the claimed peptide is no longer required to have this activity, and applicants' arguments have less nexus with the instant claims and are much less persuasive as a result.  
Applicants argue one would have expected electrostatic repulsion between the charged peptide domains to be problematic (response, p. 9; declaration, items #12-14).  
However, that is not true.  The teachings of Knecht, Cha, and Graf, all of which use highly positively charged peptides to nucleate silica deposition and generate silica particles or spheres, refute this argument.  If electrostatic repulsion would have been a problem, then Knecht, Cha, and Graf would not have achieved success.  Moreover, one of skill in this art recognizes that it is the biosurfactant module, not the charged peptide module that coats and stabilizes the droplet surfaces.  Even if there was an issue with electrostatic repulsion, an artisan in this field understands that one could adjust the pH 
Applicants argue that the specific structural features of the peptides are important (response, pgs. 9-10; declaration, items #17-18).  
However, the prior art teaches the same peptide sequences, and renders their combination obvious.  Thus, the prior art suggests all the same features argued by applicants.  
Applicants argue that Middelberg is not relevant because it relates to a biosurfactant useful in the formation and collapse of foams (declaration, item #19).  
Applicants mischaracterize Middelberg, which clearly teaches that the foams may be emulsions (p. 62, lines 22-23).  Additionally, Malcolm (like Middelberg, also applicant's own work) establishes that one would expect these same properties and advantages from the peptide biosurfactants of Middelberg in emulsions.  Thus, the teachings of Middelberg are highly relevant, in contrast to applicants' assertion.  
Applicants argue that Schulz is not relevant because it relates to the preparation of hydroxyapatite microcapsules using a different biosurfactant (hydrophobin) (response, 
However, Schulz is relevant to the instant claims.  Schulz teaches stabilization of emulsions with a protein, which serves as the template for mineralization to build a mineral shell around the capsules (abstract; Figs. 4-7).  Schulz teaches that using emulsion drops as a template for the formation of (micro)capsules is one of the most frequently used techniques, and such emulsion drops can be stabilized easily using surfactants (including proteins) (p. 9731, 1st col.).  Schulz teaches that capsules made of inorganic materials (silica, calcium phosphate, etc. being most frequently used) can be tuned to high rigidity and endure high temperatures (p. 9731, 2nd col.).  Schulz even cites three other literature references discussing the use of silica as the mineral of choice (see references 13, 15, and 16 of Schulz).  While it is true that Schulz focuses on hydroxyapatite as the mineral shell, the use of silica, which is also taught by Schulz, would be obvious to anyone of skill in the art (note that Schulz teaches silica is one of the most frequently used inorganic materials to make capsules (p. 9731, 2nd col.)).  Furthermore, Garakani teaches the use of proteins to simultaneously stabilize an emulsion (by coating the droplets of the dispersed oil phase with the protein) and drive deposition of a silica shell thereon.  The use of a different protein to do what the prior art suggests is obvious when, as in this case, the prior art motivates the selection of the biosurfactant and silica mineralization domains for said protein.  Doing so amounts to no more than combining prior art elements (known biosurfactant and silica-condensing peptides) according to known methods to yield predictable results.  
Applicants argue that Knecht and Tomczak are not relevant because they do not teach condensing silica around emulsion droplets (response, p. 10; declaration, item 
However, this argument disregards the teachings of Schulz and Garakani.  Applicants are reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Overall, items #19 and #22 of the declaration are simply a description of the deficiencies of the individual references.  In response to applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicants argue that the claimed biosurfactant has unexpected properties (response, p. 11; declaration, items #24-#25).  
However, the properties described by applicants do not appear to be unexpected.  For example, the prior art already recognizes the ability of the Knecht sequences to catalyze silica deposition.  See Knecht, the entire document, especially p. 3039, 1st col.  Further, Garakani teaches silica shell deposition in 24 hours, which is completely in line with the timeframe asserted by applicants to be unexpected.  

Conclusion
Claims 1-3 and 5-11 are rejected; claims 4, 12, 13, 16, 20, 23, 29, and 32 are cancelled.  
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658